Citation Nr: 0408877	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

This matter is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

A September 2003 outpatient treatment record from the VA 
Medical Center (VAMC) in Portland, Oregon, noted that the 
veteran had treated at the facility since 1999.  The file 
does not contain the entirety of the veteran's treatment 
records from the VAMC in Portland; therefore, the RO should 
obtain these records.  Additionally, the veteran has 
indicated that he underwent an examination at a Vancouver 
medical facility in March 2003.  The RO should attempt to 
obtain the referenced examination report and any other 
treatment records from the facility.

Moreover, in light of the VCAA, the Board has determined that 
further evidentiary development is necessary in this case.  
The Board finds that a VA examination addressing the severity 
of the veteran's left knee disorder is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should obtain the entirety 
of the veteran's treatment records from 
the Portland VAMC.  The RO should also 
attempt to obtain the March 2003 
examination report from the Vancouver 
medical facility, and any other 
treatment records.  

3.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his left knee 
disorder.  With regard to the veteran's 
left knee disorder, the examiner should 
perform any radiological studies of the 
knee deemed necessary.  The examination 
of the knee should include range of 
motion studies, commentary as to the 
presence of instability or subluxation, 
the extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
an increased rating for a left knee 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



